t c memo united_states tax_court larry l beeler and cynthia j beeler petitioners v commissioner of internal revenue respondent docket no filed date j paul raymond and marie de marco for petitioners judith c winkler and benjamin a de luna for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency of dollar_figure in petitioners' income_tax for after concessions the issue for decision is whether petitioners may defer recognition of all of the gain that they received for an exchange involving real_property in under sec_1031 as petitioners contend or only part of the gain as respondent contends our decision on this issue depends on whether we decide as respondent contends that petitioners exchanged in addition to real_estate_assets which do not qualify under sec_1031 such as property_held_for_sale ie sand certain business operating permits goodwill and going- concern value or whether we decide as petitioners contend that petitioners exchanged only property that qualifies under sec_1031 we agree with petitioners and hold that all of the gain they received in the exchange qualifies under sec_1031 section references are to the internal_revenue_code as in effect for the relevant periods rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners are married and lived in port richey florida when they filed the petition in this case b the real_property petitioners owned a mobile home park called brentwood estates in pasco county florida on date they paid dollar_figure to buy about acres of vacant land zoned for a 1respondent determined in the notice_of_deficiency that petitioners could not defer any gain under sec_1031 for their exchange of property in respondent conceded at trial and in the posttrial brief that the land qualifies for like-kind_exchange treatment mobile home park the acres next to brentwood estates so they could expand their mobile home park this was their primary purpose in buying and holding the land until they listed the property for sale_or_exchange described below at par d-1 the acres had natural mounds of sand on it petitioners bought the acres on the condition that they could obtain a pasco county permit to mine sand from it their contract with the seller required that petitioners pay the seller dollar_figure per cubic yard of sand that they removed c petitioners' sand mining activitie sec_1 issuance of mining permit to petitioners petitioners applied to pasco county for a permit to mine sand from the acres at that time pasco county required an applicant for a permit to mine sand to submit a plan showing how he or she intended to mine and reclaim the property pasco county required the applicant to submit engineering studies subsurface boring tests a legal description an environmental impact statement a drainage and flood development plan a processing plan and a transportation plan the applicant had to show that he or she had a legal_interest in the land the applicant also needed to show financial responsibility usually by obtaining a performance bond for the required work pasco county staff reviewed the plan made comments and returned it to the applicant the applicant responded to the staff comments the staff then prepared a recommendation for a development review committee that consisted of assistant county administrators that committee reviewed it and submitted recommendations to the board_of county commissioners b c c the b c c held a public hearing and made a decision petitioners obtained a mining permit on date that allowed them to extract big_number cubic yards of sand from about of the acres they stated on their application that they ultimately intended to use the acres as a mobile home park permit procedures when property is transferred a permit holder may not sell or transfer his or her pasco county sand mining permits pasco county would have immediately suspended the permit if its code enforcement staff discovered that a permit holder had tried to sell or transfer it if property in pasco county for which a sand mining permit has been issued is sold the buyer may not mine sand unless the county issues a permit to the buyer the buyer must apply for a permit under the procedures described above a buyer may use the engineering studies that had been submitted by the seller if nothing has changed the b c c may approve approve with conditions or deny the application the current permit holder and the person who wants the permit may apply jointly approval is sometimes called a transfer of the permit but pasco county not the prior permit holder decides whether to transfer a permit petitioners' sand mine petitioners sold sand to customers on the acres from to date petitioners called their business sunset sand mine their business office was a small recreational vehicle at the mine site petitioners did not own any equipment to mine the sand they subcontracted removal and loading of sand the subcontractor brought in a loader and operator to dig the sand and put it in trucks petitioners' first subcontractor was aaro excavating inc aaro aaro had financial difficulty and closed petitioners then rented equipment and hired an operator for a short time they later subcontracted with bolton road landfill inc bolton landfill to dig and load the sand milo dakic dakic and raymond fontana fontana owned bolton landfill builders excavating companies and trucking companies bought sand from petitioners petitioner cynthia j beeler mrs beeler or her mother sold sand and collected money mrs beeler was at the site about days a week petitioners reported the income from the sand business on a schedule c attached to their income_tax returns petitioners claimed depletion deductions for the sand totaling dollar_figure from to date modification of petitioners' permits on date the b c c approved petitioners' request to modify petitioners' sand mining permit the modification allowed petitioners to extract dollar_figure million cubic yards of sand from the acres in petitioners asked the b c c to modify the permit a second time to increase the amount of sand that they could remove from the acres to dollar_figure million cubic yards by permitting removal of sand up to feet below the surface on the application to modify the permit petitioners stated that they intended to apply for a construction and demolition debris dump permit after mining is complete and later to use the acres as a mobile home park the b c c approved petitioners' second request to modify the permit on date d petitioners' exchange of the acre sec_1 listing the property for sale petitioners listed the acres with a realtor to sell as a mobile home park sand mine or construction and demolition debris dump there was a large demand for construction and demolition debris dumps in pasco county when petitioners listed the acres for sale david gilmore gilmore wa sec_2petitioners sold about big_number cubic yards of sand while they owned the acres petitioners' attorney he represented them in the exchange of the acres petitioners did not have a construction and demolition debris dump permit when they listed the acres for sale petitioners applied to pasco county for a construction and demolition debris dump permit they stated on their application that they ultimately intended to use the acres as a mobile home park the b c c approved petitioners' application potential buyers became more interested in the property after petitioners obtained a construction and demolition debris dump permit the pasco county permit was not the only permit petitioners needed to operate a construction and demolition debris dump on the acres they did not operate a dump while they owned the acres and they did not have all the permits required to do so a prospective buyer of the acres retained triggs catlett associates in date to estimate the value of the land and various values and costs related to the prospective buyer's operation of a sand mine on the acres frank a catlett catlett a real_estate appraiser estimated that the value of the land was dollar_figure before taking into account any costs of equipment or other assets required to operate a sand mine or any going-concern value of petitioners' sand mine catlett's client did not buy the acres or petitioners' sand mine business the buyers dakic and fontana the buyers wanted to buy a construction and demolition debris dump site in pasco county they had one landfill that was nearly full operating a construction and demolition debris dump was more profitable to the buyers than operating a sand mine the sand on the acres had no value to the buyers the buyers would have preferred to have obtained land with a hole in the ground the buyers did not want to acquire petitioners' sand mine business they did not ask to see petitioners' sand mine business records petitioners did not show their business records to the buyers initially dakic negotiated for the buyers later attorney robert c burke burke represented the buyers to help them acquire the acres and pasco county permits the only item or property that petitioners conveyed was the acres petitioners did not have a customer list trucks or other equipment the buyers did not want those items and did not obtain them from petitioners gilmore negotiated the exchange of the acres for petitioners the subject of conveying petitioners' business was not discussed during the negotiations contract for like-kind_exchange on date petitioners signed a contract entitled real_estate contract for like-kind_exchange the contract to convey the property to the buyers an addendum to the contract gave the buyer sec_30 days after signing the contract to perform field tests to see whether the acres was suitable for use as a landfill and sand mine the buyers could have their deposit returned only if they decided that the acres was not suitable for use as a construction and demolition debris dump and sand mine or if they did not obtain construction and demolition debris dump and sand mine permits from pasco county the addendum allowed petitioners to operate the sand mine until the transfer to the buyers closed this benefited the buyers who wanted sand to be removed the buyers had the right to review petitioners' records to verify that petitioners did not jeopardize the property eg create liens the addendum provided that if the buyers obtained new permits and then defaulted on the contract the buyers agreed to pay petitioners' expenses to obtain the permits that petitioners had obtained before signing the contract on date the parties extended the closing date under the contract because the buyers did not know if pasco county would permit them to deposit debris from outside the county in a dump on the acres the buyers had the right to cancel the contract if they could not do so petitioners transferred the acres to the buyers by warranty deed on date the buyers paid dollar_figure million for the acres petitioners mined about big_number cubic yards of sand from the acres during the time the contract was executory the buyers did not request any price adjustment florida had a bulk_sale law when petitioners exchanged the acres with the buyers that required parties to a transfer of a business to list all equipment materials and stock_in_trade to avoid the presumption that the transfer is a fraudulent conveyance fla stat ann sec_676 west repealed by fla laws ch sec_3 burke did not try to comply with the bulk_sale law because he believed petitioners exchanged real_estate not a business with equipment or stock_in_trade the buyers did not receive a bill of sale for any chattels burke obtained land title insurance and paid for real_estate documentary stamps based on the dollar_figure million contract_price the acres remained zoned for a mobile home park during the time petitioners held it in exchange for the acres petitioners received title to the mosquito control building palm coast storage and a bank building the acquired properties the acquired properties were rental properties petitioners identified the acquired properties within days of date they received title to the acquired properties within days of date the acquired property was real_property held for productive use in a trade_or_business or for investment permits for the buyers burke obtained new permits from pasco county for the buyers to operate a sand mine and a construction and demolition debris dump at the acres he obtained all of the permits that the buyers would need to operate a construction and demolition debris dump including permits from the florida department of natural_resources the buyers paid more than dollar_figure to their attorneys engineers and to pasco county to obtain the permits the buyers gave sand away from the acres the buyers incorporated their business as sunset sand mine inc and transferred the acres to it e pasco lakes inc in larry gilford gilford owned percent of the stock of pasco lakes inc pasco lakes in date pasco lakes paid dollar_figure for vacant land zoned for agricultural use pasco lakes obtained permits to mine sand from the land gilford sold the stock of pasco lakes to environmental capital holdings inc environmental on date environmental bought stock instead of the land because it wanted the permits and an operating business otherwise it would have been required to apply to pasco county and follow the rigorous procedure to obtain permits for itself f petitioners' income_tax returns petitioners filed a joint income_tax return for they reported on form_4797 sale of business property that they exchanged for dollar_figure million sand mine property that they bought in they attached a statement to the return which was entitled exchange of sand mine for like business real_estate in their statement they reported that they took depletion deductions from to totaling dollar_figure opinion a contentions of the parties and background a taxpayer may defer recognition of gain_or_loss from qualifying exchanges of like-kind_property sec_1031 a like-kind_exchange occurs if property held for productive use in a trade_or_business or for investment is exchanged solely for property of like_kind that is to be held either for productive use in a trade_or_business or for investment sec_1031 a taxpayer recognizes gain in a like-kind_exchange under sec_1031 to the extent of the fair_market_value of any nonqualifying property exchanged sec_1031 petitioners contend that the only property they exchanged was the acres and that they may defer recognition of the gain from the dollar_figure million exchange price for the acres under sec_1031 respondent concedes that petitioners may defer the gain under sec_1031 to the extent that it relates to the land however respondent contends that petitioners exchanged certain business operating permits goodwill going- concern value and property_held_for_sale ie sand which are nonqualifying properties under sec_1031 b what petitioners transferred to the buyer sec_1 whether petitioners transferred tangible_property other than land petitioners contend that they transferred only land to the buyers respondent contends that petitioners exchanged land and other assets we agree with petitioners mrs beeler dakic burke the buyers' attorney and gilmore petitioners' attorney testified that the only asset petitioners transferred was real_property the deed conveying the acres states that petitioners conveyed land to the buyers it does not state that petitioners conveyed anything else there are no other documents conveying title from petitioners to the buyers for any other_property the parties treated the land as the only property transferred for title insurance and real_estate transfer_tax purposes there were no bills of sale for any chattels there is no evidence to support respondent's contention that petitioners exchanged an office a fence vehicles equipment or anything other than land respondent contends that we should give no weight to the testimony of mrs beeler dakic burke and gilmore because it was self-serving and unbelievable we disagree we may not arbitrarily disregard unimpeached competent and relevant testimony 39_f3d_658 6th cir affg 99_tc_370 and tcmemo_1992_614 211_f2d_210 6th cir revg a memorandum opinion of this court mrs beeler dakic burke and gilmore testified in a manner fully consistent with the documents related to the transaction at issue and with each other's testimony respondent produced no evidence to the contrary we conclude that petitioners transferred land and no other tangible_property to the buyers whether petitioners exchanged their mining and construction and demolition debris dump permits respondent contends that petitioners exchanged their pasco county sand mining and construction and demolition debris dump permits with the acres we disagree the parties to the exchange and their attorneys testified that petitioners did not exchange their pasco county permits the documents conveying property in the exchange did not list the permits cynthia jolly jolly was the code enforcement director for pasco county at the time of trial she was very knowledgeable about pasco county permit procedures respondent relies on the fact that jolly answered in the affirmative when asked is a permit transferrable respondent misses the point made clear by jolly's other testimony that a permit may be transferred only by pasco county and not by a permit holder jolly testified clearly that petitioners could not transfer their pasco county permits and that the b c c must independently approve issuance of a permit to a new permittee thus petitioners could not sell or exchange their pasco county sand mine or construction and demolition debris dump permits respondent contends that pasco county permits are analogous to easements grazing rights fcc licenses and liquor licenses which are generally transferrable e g in re atlantic bus and community dev corp 994_f2d_1069 3d cir 58_f2d_757 9th cir 87_tc_575 81_tc_983 affd 766_f2d_909 5th cir 31_tc_803 15_tc_922 respondent's argument does not apply because petitioners did not transfer their pasco county permits respondent called catlett as an expert witness to appraise the acres as of date he testified that the acres would be worth dollar_figure with permits and dollar_figure without permits respondent contends that this shows that petitioners transferred the permits we disagree the dollar_figure million exchange value is consistent with catlett's appraisal of the acres because it was contingent on issuance by pasco county of the needed permits to the buyers not because petitioners transferred their permits to the buyers the effect on the value of the land of a seller having pasco county permits is analogous to the effect of receipt of a favorable zoning classification the existence of both depends on governmental action both can add value to the land a new buyer may expect that zoning will not change and may pay more for property because of that expectancy similarly a buyer of land the seller of which has a pasco county permit may expect that his or her application_for a new permit will be approved and may pay more for the land because of that expectancy however a seller cannot sell either a permit or a zoning classification we conclude that petitioners did not sell their pasco county permits whether petitioners conveyed goodwill or going-concern value respondent contends that petitioners transferred dollar_figure of goodwill or going-concern value with the acres respondent points out that petitioners called their sand business the sunset sand mine and the buyers formed a corporation named sunset sand mine inc respondent contends this shows that petitioners sold goodwill and a going-concern to the buyers respondent points out that petitioners had a good business location and customers and that the contract for exchange required petitioners to operate and maintain their business going-concern value is the ability of a business to produce income even though there has been a change in ownership goodwill is the existence of preexisting business relationships which may be expected to continue indefinitely 97_tc_253 affd 17_f3d_684 4th cir whether goodwill and going-concern value exist is a question of fact id pincite the parties did not discuss transferring or exchanging the sand mine business petitioners did not transfer any customer lists to the buyers petitioners did not transfer management systems or records to the buyers the record does not show that petitioners had any property rights to the business name petitioners did not charge the buyers for transferring rights to use the business name dakic burke gilmore and mrs beeler testified that petitioners did not transfer to the buyers goodwill going-concern value or an ongoing business the documents conveying property from petitioners to the buyers did not refer to goodwill or going-concern value we conclude that any goodwill or going-concern value transferred by petitioners to the buyers was de_minimis c whether the sand was stock_in_trade or property_held_primarily_for_sale respondent contends that petitioners' unmined sand was stock_in_trade or other_property held primarily for sale a taxpayer may not defer gain_or_loss under sec_1031 for the exchange of stock_in_trade or other_property held primarily for sale sec_1031 whether property is stock_in_trade or held primarily for sale for purposes of sec_1031 is a question of fact see 43_tc_429 respondent points out that petitioners operated a sand mine on the acres throughout the time they owned it they obtained a pasco county sand mine permit before they bought the land and had the permit modified twice to increase the amount of sand they could remove from big_number cubic yards to dollar_figure million cubic yards of which they eventually removed dollar_figure million cubic yards while petitioners did mine sand from the acres that was not their primary purpose in holding the land their primary purpose was to expand their adjacent mobile home park and that purpose never changed during the time they owned the acres this intent is shown by mrs beeler's testimony and by petitioners' consistent statements on permit applications filed with pasco county in and respondent points out that earl hoover hoover respondent's expert testified that the unmined sand was inventory and not real_estate hoover estimated that there were about dollar_figure million cubic yards of unmined sand on the acres that was worth dollar_figure at the time of the exchange he also estimated that the air space to be used as a dump was worth dollar_figure his analysis is unpersuasive because those two amounts total dollar_figure more than the arm's-length exchange price of dollar_figure million for the land hoover treated the unmined sand as inventory he gave the real_estate no value we believe that the land had value catlett who was not respondent's employee estimated that the land was worth dollar_figure we give hoover's testimony little weight if property is exchanged as part of the land it is not property_held_primarily_for_sale 74_tc_1005 unharvested crop exchanged as part of land not property_held_primarily_for_sale for purposes of sec_1031 6_tc_183 coal in an abandoned coal mine was part of the real_property not a separate asset here sand was not separated from and was part of the land when petitioners exchanged it the parties to the transaction did not list sand as property petitioners exchanged petitioners received no consideration from the buyers for unmined sand the parties to the exchange believed they were not required to comply with florida's bulk sales law which applied to sales of stock_in_trade from the time petitioners first agreed to exchange the property for dollar_figure million to the time they closed on the exchange petitioners sold about big_number cubic yards of sand petitioners did not adjust the price of the acres based on the sales respondent cites 345_us_544 to support the contention that petitioners held the unmined sand primarily for sale at the time of the exchange in that case the taxpayer sold an orange grove with unharvested oranges the buyer wanted to operate the orange grove and sell oranges including the unharvested oranges the issue was whether the portion of the price attributable to the unharvested oranges was taxable as a capital_gain or as ordinary_income the supreme court pointed out that the parties attributed substantial value to the unharvested oranges and held that income from the sale of the unharvested oranges was ordinary_income id pincite- the seller sold and the buyer bought a crop of growing oranges and the real_property on which it grew the supreme court distinguished watson from butler consol coal co v commissioner supra and cases in which the sale of land included minerals not separated from its natural state and not in the course of annual growth leading to a seasonal separation watson v commissioner supra pincite we think the instant case is more like butler consol coal co v commissioner supra because the unmined sand was not separated from the land respondent contends that butler consol coal is distinguishable from this case respondent points out that petitioners operated the sand mine until the day they exchanged the land while the taxpayer in butler consol coal stopped operating the mine years before the transaction at issue we disagree that the distinction is material the court in butler consol coal observed that coal in place is a part of the realty primarily for that reason the court rejected the commissioner's argument that the coal in place was held by the taxpayer for sale to customers in the ordinary course of business in the present case similarly the sand in question had not been mined or otherwise separated from the realty in addition we have found that the parties to the sale did not intend to sell and buy sand as part of the transaction respondent contends that the instant case is like clemente inc v commissioner tcmemo_1985_367 there the taxpayer exchanged the right to extract gravel from one parcel of land but did not exchange the land itself for another parcel of land the issue before the court was whether land and the right to extract gravel from land were of a like_kind that case does not apply here because respondent concedes that the real_property petitioners exchanged was of like_kind respondent contends that petitioners' subcontract with bolton landfill to remove sand was a joint_venture between petitioners and dakic and contends that this establishes that petitioners exchanged unmined sand we disagree petitioners and dakic did not have a joint_venture respondent contends that we should decide whether petitioners transferred assets other than land to the buyers based on the substance of the transfer and not its form we disagree that the substance of this transaction differs from its form we conclude that the unmined sand was not stock_in_trade or property_held_primarily_for_sale for purposes of sec_1031 d conclusion we conclude that petitioners conveyed only land and no other assets in exchange for property worth dollar_figure million petitioners are entitled to defer recognition of gain on the dollar_figure million because they received like-kind_property in exchange sec_1031 to reflect the foregoing decision will be entered for petitioners
